PER CURIAM.
John E. Quick appeals his judgment and sentence for indirect criminal contempt. We reverse his conviction and sentence pursuant to the Department of Revenue’s confession of error conceding that there was insufficient evidence to convict Mr. Quick of indirect criminal contempt. The Department further concedes that the proper remedy is to direct the trial court to discharge Mr. Quick. The conviction is reversed with directions to the trial court to discharge Mr. Quick.
Reversed and remanded with directions to discharge.
ALTENBERND, A.C.J., and FULMER and WHATLEY, JJ., concur.